CONTRAT DE PARTAGE DE PRODUCTION
RELATIF AU PERMIS HAUTE MER C
ENTRE

La République du Congo (ci-aprés la «République du Congo» ou le «Congo
représenter par Monsieur Jean-Baptiste Tati Loutard, Ministre des
Hydrocarbures,

d'une part
ET

La société TOTAL E&P CONGO (ci-aprés «TOTAL E&P CONGO »),
antérieurement dénommeée « Elf Congo» puis «TotalFinaElf E & P Congo »,
société anonyme de droit congolais dont le siége social est situé a Pointe
Noire, République du Congo, représentée par Monsieur Louis Heuzé,
Directeur Général,

d'autre part,
IL A PREALABLEMENT ETE EXPOSE QUE: ,

TOTAL E&P CONGO exerce ses activités pétroliéres au Congo dans le cadre
de Convention d'Etablissement signée le 17 octobre 1968 entre la
République du Conge I'Entreprise de Recherche et Activités Pétroliéres (la
"Convention"), telle qu'amendée ses Avenants n°1 a 13 ainsi, que par
l'accord du 30 juin 1989 entre la République du Congo et les sociétés Elf
Aquitaine et Elf Congo

TOTAL E&P CONGO est titulaire du permis de recherche d'hydrocarbures
dit Haute Mer C qui lui a été attribué par décret n°2003-246 en date du 26
septembre 2003 tel que modifié par le décret n°2003-252 du 7 octobre
2003

Par Avenant n°14 a la Convention, les Parties ont arrété les modalités
particuliéres de la conduite des opérations sur le Permis et ont convenu,
en conséquence, de conclure le présent Contrat de Partage de Production,
ci-aprés désigné « le Contrat», dans le cadre cet Avenant

IL A ENSUITE ETE CONVENU CE QUI SUIT:
ARTICLE 1 - DEFINITIONS

Aux fins du Contrat, les termes suivants auront la signification fixée au
présent Article:

1- "Année Civile: période de douze (12) mois consécutifs commengant le
premier janvier de chaque année.

2 - "Baril": unité égale 4 42 gallons américains (un gallon U.S. étant égal
a 3,78541 litres) . mesurés a la température de soixante (60) degrés
Fahrenheit

3 - "Budget": I'estimation prévisionnelle du coat d'un Programme de
Travaux.

4 - "Cession": toute opération juridique aboutissant a transférer entre les
Parties ou a toute autre entité, autre qu'une Partie, tout ou partie des
droits et obligations découlant du Contrat

5 - "Comité de Gestion" : l'organe visé a I'Article 4 du Contrat

6 - "Contracteur": désigne collectivement TOTAL E&P CONGO et toute
autre société qui deviendrait partie au Contrat

7 - "Coiits Pétroliers" : toutes les dépenses et les provisions liées aux
Travaux Pétroliers. Les Cotits Pétroliers comprennent les dépenses
effectivement encourues par le Contracteur ainsi que les provisions
constituées du fait des Travaux Pétroliers, calculées conformément aux
dispositions de la Procédure Comptable. Les Cotits Pétroliers se
répartissent entre les dépenses de recherche, les dépenses de
développement, les dépenses d'exploitation, les provisions et dépenses
pour abandons, les bonus récupérables et la Provision pour
Investissements Diversifiés définie a I'Article 10 ci-aprés.

8 - "Date d'Entrée en Vigueur" : la date de prise d'effet du Contrat, telle
que cette date est définie a I'Article 18 du Contrat !

9 - "Dollar": la monnaie ayant cours légal aux Etats-Unis d'Amérique

10 - "Gaz naturel" : les hydrocarbures gazeux comprenant principalement
du méthane et de I'éthane, qui, 4 15°C et a la pression atmosphérique,
sont a l'état gazeux, et qui sont découverts et produits sur la Zone de
Permis aprés l'extraction des liquides de gaz naturel Les gaz de pétrole
liquéfiés (GPL) sont par exception considérés comme des Hydrocarbures
Liquides pour autant qu'ils sont expédies au point de livraison sous forme
liquide
11 - "Hydrocarbures" : les Hydrocarbures Liquides et le Gaz Naturel
découverts et/ou produits sur la Zone ce Permis.

12 - "Hydrocarbures Liquides" : les Hydrocarbures découverts et/ou
produits sur la Zone de Permis y compris les GPL a l'exception du Gaz
Naturel

13 - "Parties désigne les partis au Contrat

14 - "Permis : le permis de Recherche Haute Mer C et tout Permis
d'Exploitation en découlant

15 - "Permis d'Exploitation" : tout Permis d'Exploitation découlant du
Permis de Recherche Haute Mer C.

16 - "Permis de Recherche" : le Permis de Recherche d'Hydrocarbures
dénommé « Haute Mer C» octroyé a TOTAL E&P CONGO par Décret
n°2003-246 en date du 26 septembre 2003 tel que modifie par le Décret
n°2003-252 du 7 octobre 2003.

17 - "Prix Fixé" : le prix de chaque Qualité d'Hydrocarbures Liquides, tel
que défini a I'Article 9 ci-aprés.

18 - "Procédure Comptable" : la procédure comptable qui, aprés
signature, fait partie intégrante du Contrat dont elle constitue I'Annexe 1.

19 - "Production Nette" : la production totale d'Hydrocarbures Liquides (y
compris les gaz de pétrole liquéfiés GPL) diminuée de toutes eaux et de
tous sédiments produits, de toutes quantités d'Hydrocarbures réinjectées
dans le gisement, utilisées ou perdues au cours des Travaux Pétroliers.

20 - «Production Nette Cumulée» : la quantité cumulée de la Production
Nette issue des champs compris dans un méme permis d'exploitation situé
dans la Zone de Permis, depuis la premiére production d'Hydrocarbures
Liquides extraite de ce ou ces champs.

21 - "Production Nette de la Zone de Permis" : pour chaque entité
composant le Contracteur, signifie la Production Nette des champs situés
sur les Permis multipliée par le pourcentage d'intérét détenu par cette
entité dans les Permis concernés.

22 - "Programme de Travaux" : un plan de Travaux Pétroliers devant étre
effectué durant une période déterminée, tel qu'approuvé par le Comité de
Gestion dans les conditions stipulées au Contrat.
23 - "Qualité d'Hydrocarbures Liquides": désigne une quelconque qualité
d'Hydrocarbures Liquides livrée FOB a un Prix Fixé conformément aux
dispositions de I'Article 9, a l'un des terminaux de chargement au Congo.

24. "Société Affiliée" :

a) Toute société dans laquelle plus de cinquante (50) pour cent des droits
de vote dans les assemblées générales ordinaires des actionnaires ou
associes (ci-aprés désignées les "Assemblées") sont détenus directement
ou indirectement par l'une des Parties;

b) Toute société qui détient, directement ou indirectement, plus de
cinquante (50) pour cent des droits de vote dans les Assemblées de I'une
des Parties:

c) Toute société dont les droits de vote dans les Assemblées sont détenus
pour plus de cinquante (50) pour cent par une société qui détient elle-
méme. directement ou indirectement, plus de cinquante (50) pour cent
des droits de vote dans les Assemblées de I'une des Parties;

d) Toute société dans laquelle plus de cinquante (50) pour cent des droits
de vote dans les (. assemblées sont détenus directement ou indirectement
par une société ou par plusieurs sociétés telles que décrites aux points a)
a c) ci-dessus,

25. « Travaux d'Abandon» : les Travaux Pétroliers nécessaires a la remise
en état d'un site d'exploitation dont l'abandon est programmé par le
Comité de Gestion dans les conditions stipulées a I'Article 5.5 du Contrat.

26. "Travaux de Développement" : les Travaux Pétroliers liés aux Permis
d'Exploitation et relatifs a l'étude, la préparation et la réalisation des
opérations telles que: sismique, forage, équipement de puits et essais de
production, construction et pose des plates-formes ainsi que toutes les
autres opérations réalisées en vue de la production, du transport, du
raitement, du stockage et de l'expédition des Hydrocarbures aux
erminaux de chargement.

27. "Travaux d'Exploitation" : les Travaux Pétroliers relatifs aux Permis
d'Exploitation et liés a I'exploitation et a l'entretien des installations de
production, de traitement, de stockage, de transport et d'expédition des
Hydrocarbures.

28, "Travaux de Recherche" : les Travaux Pétroliers lies au Permis de
Recherche et réalisés dans le but de découvrir et d'apprécier un ou
plusieurs gisements d'Hydrocarbures, tels que les opérations de géologie,
de géophysique, de forage, d'équipement de puits et d'essais de
production, ainsi que le bonus.

29, "Travaux Pétroliers" : toutes activités conduites pour permettre la
mise en oeuvre du Contrat sur la Zone de Permis dans le cadre du
Contrat, notamment les études, les préparations et réalisations des
opérations, les activités juridiques, comptables et financiéres, Les Travaux
Pétroliers se répartissent entre les Travaux de Recherche, les Travaux de
Développement, les Travaux d'Exploitation et les Travaux d'Abandon.

30. « Trimestre» : une période de trois (3) mois consécutifs commengant
le premier jour de janvier, d'avril, de juillet et d'octobre de toute Année
Civile,

31. "Zone de Permis" : la zone couverte par le Permis de Recherche Haute
Mer C ainsi que les Permis d'Exploitation en découlant.

ARTICLE 2 - OBJET DU CONTRAT

Le Contrat a pour objet de définir les modalités selon lesquelles le
Contracteur s'engage a réaliser les Travaux Pétroliers sur la Zone de
Permis et selon lesquelles les Parties se partageront la production
d'Hydrocarbures en découlant le cas échéant

ARTICLE 3 - CHAMP D'APPLICATION DU CONTRAT, OPERATEUR

3.1 Le Contrat est un contrat de partage de production sur la Zone de
Permis régi par la Convention, ses Avenants 1, 2, 3, 4, S, 7 et 14, l'Accord
du 30 juin 1989 ainsi que par les dispositions de la Loi 24-94 du 23 Aoit
1994 portant Code des Hydrocarbures qui ne sont pas contraires a la
Convention

3.2 Les Travaux Pétroliers seront réalisés au nom et pour le compte du
Contracteur par une des entités composant celui-ci et dénommée
I'"Opérateur". L'Opérateur est désigné par le Contracteur dans le cadre du
contrat d'association TOTAL E&P CONGO est I'Opérateur désigné par le
Contracteur pour les Permis

3.3 Pour le compte du Contracteur l'Opérateur aura notamment pour
tache de:

a) Préparer et soumettre au Comité de Gestion les projets de Programme
de Travaux annuels, les Budgets correspondants et leurs modifications
éventuelles;

b) Diriger, dans les limites des Programmes de Travaux et Budgets
approuvés, l'exécution des Travaux Pétroliers;

c) Préparer, en cas de découverte déclarée commercialement exploitable,
les Programmes de Travaux de Développement et d'Exploitation relatifs
aux gisements découverts;
d) Sous réserve de I'application des dispositions de |'Article 3.6 ci-aprés,
négocier et conclure avec tous tiers les contrats relatifs a J'exécution des
Travaux Pétroliers;

e) Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement au Congo les comptes, conformément aux dispositions de la
Procédure Comptable ;

f) Conduire les Travaux Pétroliers de la maniére 'a plus appropriée et,
d'une facgon générale, mettre en oeuvre tous moyens appropriés en
respectant les régles de l'art en usage dans l'industrie pétroliére
internationale, en vue de:

(i) l'exécution des Programmes de Travaux dans les meilleures conditions
techniques et économiques, et

(ii) l'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le
compte du Contracteur :

a) Conduire avec diligence toutes les opérations conformément aux
pratiques généralement suivies dan_ "industrie pétroliére, se conformer
aux régles de l'art en matiére de champs pétroliféres et de génie civil et
accomplir ces opérations d'une maniére efficace et économique. Toutes les
opérations seront exécutées conformément aux termes du Contrat.

b) Fournir le personnel nécessaire aux Travaux Pétroliers en tenant
compte des dispositions de I'Article 15 ci-aprés.

c) Permettre aux représentants du Congo d'avoir un accés périodique, aux
rais du Contracteur, aux lieux ol! se déroulent les Travaux Pétroliers, avec
e droit d'observer tout ou partie des opérations qui y sont conduites. Le
Congo pourra, par l'intermédiaire de ses représentants ou employés
diment autorisés, examiner tout ou partie des données et interprétations
de l'Opérateur se rapportant aux Travaux Pétroliers, y compris, sans que
cette énumération soit limitative, carottes, échantillons de toute nature,
analyses, données magnétiques, diagrammes, cartes, tables et levés.

L'Opérateur conservera une copie de toutes ces données au Congo, sauf
en ce qui concerne les documents exigeant des conditions particuliéres de
rangement ou de consérvation, qui seront conservés dans un lieu choisi
par les Parties, sous la responsabilité de l'Opérateur, et auquel le Congo
aura tous droits daccés
L'Opérateur en fournira une copie au Congo
d) Mettre en place et maintenir en vigueur toutes les couvertures
d'assurances de types et montants conformes aux usages dans |'industrie
pétroliére et a la réglementation en vigueur au Congo.

e) Payer ponctuellement tous les frais et dépenses encourus au titre des
Travaux Pétroliers.

3.5 Le Contracteur devra exécuter chaque Programme de Travaux dans
les limites du Budget correspondant et ne pqurra entreprendre aucune
opération qui ne serait pas comprise dans un Programme de Travaux
approuvé ni engager des dépenses qui excéderaient les montants inscrits
au Budget, sous réserve de ce qui suit:

(a) Si cela s'avére nécessaire pour l'exécution d'un Programme de
Travaux approuvé, le Contracteur est autorisé a faire des dépenses
excédant le Budget adopté, dans la limite de dix (10) pour cent d'un poste
quelconque du Budget L'Opérateur devra rendre compte de cet excédent
de dépenses au Comité de Gestion suivant

(b) Au cours de chaque Année Civile, le Contracteur est aussi autorisé a
effectuer, dans le cadre des Travaux Pétroliers, des dépenses imprévues
non incluses dans un Programme de Travaux (mais qui y sont liées) et
non inscrites dans un Budget, dans la limite cependant d'un total de un
million cing cent mille (1.500.000) Dollars ou leur contre-valeur dans une
autre monnaie. Toutefois, ces dépenses ne doivent pas étre faites pour
atteindre des objectifs jusqu'alors refusés par le Comité de Gestion et
‘Opérateur devra présenter dans les plus brefs délais un rapport relatif a
ces dépenses au Comite de Gestion. Lorsque ces dépenses auront été
approuvées par le Comité de Gestion, le montant autorisé sera a nouveau
porté a un million cing cent mille (1.500.000) Dollars ou leur contre-valeur
dans toute autre monnaie, le Contracteur ayant en permanence le pouvoir
de dépenser ce montant aux conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers, l'Opérateur
pourra engager les dépen'Ses immédiates qu'il jugera nécessaires pour la
protection des vies, des biens et de l'environnement, et |'Opérateur devra
aire part dans les plus brefs délais au Comite de Gestion des
circonstances de ce cas d'urgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le Contracteur devra
aire des appels d'offres pour les matériels et services dont le coit est
estimé supérieur a cing cent mille (500.000) Dollars par appel d'offres
pour les Travaux de Recherche et un million deux cent mille (1200.000)
Dollars pour les Travaux de Développement et d'Exploitation. Les entités
composant le Contracteur pourront soumissionner dans le cadre de ces
appels d'offres. La procédure ci-dessus ne s'appliquera pas pour les
études géologiques et géophysiques, le traitement et I'interprétation des
données sismiques, les simulations et études de gisements, I'analyse des

puits, corrélation et interprétation, l'analyse des roches-méres, l'analyse
pétrophysique et géochimique, la supervision et l'ingénierie des Travaux
Pétroliers, l'acquisition de logiciels et les travaux nécessitant l'accés a des
informations confidentielles lorsque le Contracteur aura la possibilité de
fournir les prestations a partir de ses moyens ou de ceux de ses Sociétés
Aff!!Jees Le Comité de Gestion sera Informé desdites études prestations

3.7 Le Contracteur exercera ses fonctions en industriel diligent. Sa
responsabilité ne saurait étre recherchée que pour les pertes et les
dommages résultant d'une faute lourde de sa part, telle qu'appréciée au
regard des pratiques et usages internationaux de l'industrie pétroliére et
dans le respect de la réglementation congolaise applicable.

ARTICLE 4 - COMITE DE GESTION

4.1 Aussitét que possible aprés la Date d'Entrée en vigueur du Contrat, il
sera constitué, pour la Zone de Permis, un Comité de Gestion composé
d'un représentant du Contracteur et d'un représentant du Congo. Chaque
Partie nommera un représentant et un suppléant Le suppléant nommé par
une Partie agira seulement au cas ou le représentant désigné par cette
Partie ne serait pas disponible. Chaque Partie aura le droit de remplacer a
tout moment son représentant ou son suppléant en avisant l'autre Partie
de ce remplacement avant la tenue de la prochaine réunion du Comité.

4.2 Le Comité de Gestion a a examiner toutes questions inscrites a son
ordre du jour relatives a I'orientation, a la programmation et au contrdéle
de la réalisation des Travaux Pétroliers. Il examine notamment les
Programmes de Travaux et les Budgets qui font l'objet d'une approbation
et il contrdéle l'exécution desdits Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés,
l'Opérateur, pour le compte du Contracteur, prend toutes les décisions
nécessaires pour la réalisation des Travaux Pétroliers conformément aux
termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en application des
régies suivantes:

(a) Pour les Travaux de Recherche, Il'Opérateur présente, pour le compte
du Contracteur, au Comité de Gestion, les orientations et les Programmes
de Travaux quII entend réaliser. Le Comité de Gestion formule
éventuellement les rec'ommandations qu'il juge nécessaires et en
considération desquelles le Contracteur prend les décisions utiles.

(b) Pour les Travaux de Développement, y compris les travaux de
développements complémentaires, les Travaux d'Exploitation et les
Travaux d'Abandon, ainsi que pour les décisions relatives a l'arrét des
Travaux d'Exploitation sur l'un ou l'autre des champs de la Zone de
Permis, |'Opérateur présente, pour le compte du Contracteur, au Comité
de Gestion, les orientations, les Programmes de Travaux et les Budgets
qu'il propose pour approbation. Les décisions du Comité de Gestion sur
ces propositions sont prises a I'unanimité.

Au cas ou une question ne peut pas recueillir 'unanimité a une réunion du
Comité de Gestion. l'examen de la question est reporté a une deuxiéme
réu;llon du Comité de Gestion qui se tient, sur convocation de |'Opérateur,
dix (10) jours au moins aprés la date de la premiére réunion. Pendant ce
délai, les Parties se concertent et |'Opérateur fournit toutes informations
et explications qui lui sont demandées par le Congo. II est entendu que si,
au cours de cette deuxiéme réunion, les Parties ne parrviennent pas a un
accord sur la décision a prendre la décision appartiendra au Contracteur
tant que les entités composant le Contracteur n'auront pas récupéré
l'intégralité des Cots Pétroliers liés a la phase antérieure de recherche et
de développement; il en ira de méme pour les décisions relatives a I'arrét
des Travaux d'Exploitation.

(c) Pour la détermination des provisions liées aux Travaux d'Abandon, les
décisions du Comité de Gestion sont prises a I'unanimité.

Les décisions du Comité de Gestion ne doivent pas étre susceptibles de
porter atteinte aux droits et obligations résultant du Contrat, de la
Convention et de ses Avenants n°1 a5, 7 et 14 ainsi que des Permis.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur le
demande, sur convocation adressée quinze (15) jours a l'avance. La
convocation contient l'ordre du jour proposé, la date, l'heure et le lieu de
la réunion. L'Opérateur fait parvenir au Congo les éléments d'information
nécessaires a la prise des décisions figurant a l'ordre du jour huit jours
avant la réunion. Le Congo peut a tout moment demander que I'Opérateur
convoque une réunion pour délibérer sur des questions déterminées qui
font alors partie de l'ordre du jour de ladite réunion. Le Comité de Gestion
doit se réunir au moins deux fois au cours de chaque Année Civile pour
discuter et approuver le Programme de Travaux et le Budget et pour
entendre le rapport de |'Opérateur sur lexécution du Budget afférent a
l'Année Civile précédente Le Comité de Gestion ne peut statuer sur une
question qui ne figure pas a l'ordre du jour de la réunion, sauf décision
contraire unanime des représentants des Parties.

4.5 Les séances du Comité de Gestion sont présidées par le représentant
du Congo L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procés-verbal écrit de chaque séance et en
envoie copie au Congo dans les quinze (15) jours de la date de la réunion,
pour approbation ou remarques dans les trente (30) jours a compter de la
date de réception. En outre, l'Opérateur établit et soumet a la signature
du représentant du Congo et du Contracteur, avant la fin de chaque
séance du Comité de Gestion, une liste des questions ayant fait l'objet
d'un vote et un résumé des positions adoptées a l'occasion de chacue
vote.

4.7 Toute question peut étre soumise a la décision du Comité de Gestion
sans que soit tenue une séance formelle, a la condition que cette question
soit transmise par écrit par l'Opérateur au C:ongo. Dans le cas d'une telle
soumission, le Congo doit, dans les dix (10) jours suivant réception,
communiquer son vote par écrit a l'Opérateur, sauf si la question soumise
au vote requiert une décision dans un délai plus bref en raison de
l'urgencs, auquel cas le Congo doit soumettre son vote dans le délai
stipulé par l'Opérateur, ce délai ne pouvant toutefois étre inférieur a
quarante-huit (48) heures En l'absence de réponse du Congo dans le délai
imparti, la proposition de l'Opérateur est considérée comme adoptée
Toute question qui recoit le vote affirmatif dans les conditions prévues a
l'article 43 ci-dessus est réputée adoptée comme si une réunion avait été
tenue

4.8 Le Comite de Geston peut décider d'entendre toute personne dont
l'audition est demandée par l'une des Parties Chaque Partie peut en outre,
a ses frais se faire assister aux réunions du Comité de Gestion par des
experts de son choix a condition d'obternir un engagement de
confidentialité desdits experts étant entendu que les experts assistant le
Congo ne devront présenter aucun lien avec des sociétés concurrentes
étant définies comme celles réalisant des activités pétroliéres au Congo.

4.9 Rattaché au Comité de Gestion, un Comité d'Evaluation des Provisions
pour Réhabilitation des Sites est institué, chargé d'examiner, pour
recommandation audit Comité de Gestion:

* les programmes de Travaux d'Abandon et l'estimation de leurs coats,

* le calcul des provisions pour remise en état des _ sites,
* le calcul du montant correspondant aux produits financiers générés par
les provisions pour remise en état des sites, ainsi qu'une recommandation
d'affectation desdites provisions. 1( est convenu entre le Congo et le
Contracteur que les provisions constituées non placées dans un organisme
tiers mais conservées dans la trésorerie de la société constituante ou de
celle de ses Sociétés Affiliées, sont réputées avoir généré des produits
financiers au Taux de Référence + 0,2%. « Taux de Référence» signifie le
taux d'intérét interbancaire LIBOR a 1 mois sur I'USS, tel que publié sur
"TELERATE" a la page "3750" a 11 h OO (heure de Londres), ou toute
autre page de substitution, 2 jours ouvrables avant le jour du tirage ou du
renouvellement (avec arrondi au 1/16@€me de 1 % I'an supérieur si
nécessaire).
Le Comité d'Evaluation des Provisions pour Réhabilitation des Sites est
composé de représentants (un titulaire et un suppléant) du Contracteur et
du Congo.

Ce Comité se réunira selon une périodicité qu'il aura déterminée d'un
commun ,accord, avec un minimum d'une réunion par an.

Le secrétariat du Comité est assuré par un représentant de |'Opérateur,
chargé également de rédiger un compte-rendu écrit de chaque réunion et
envoyé a tous les participants pour approbation L'absence de réponse
dans les dix (10) jours ouvrés suivant la transmission dud:: compte-rendu
sera réputé valoir approbation de son contenu.

Le Comité de Gestion étudiera les recommandations du Comité
d'Evaluation des Provisions pour Réhabilitation des Sites avant de prendre
toutes décisions sur les questions liées a l'abandon des sites.

Les cotits du Contracteur et du Congo relatifs a la participation de leurs
représentants aux réunions du Comité d'Evaluation des Provisions pour
Réhabilitation des Sites seront supportés par le Contracteur et
constitueront un Cotit Pétrolier.

ARTLCLE 5 - PROGRAMMES DE TRAVAUX ET BUDGETS

5.1 Pour le compte du Contracteur, l'Opérateur soumettra au Congo le
premier Programme de Travaux qu'i! se propose de réaliser au cours de
‘Année Civile en cours et de I'Année Civile suivante ainsi que les projets
de Budgets correspondants. Par la suite, au plus tard le quinze (15)
novembre de chaque Année Civile. l'Opérateur soumettra au Congo le
Programme de Travaux qu'il se propose de realiser au cours de l'année
Civile suivante ainsi que le projet de Budget correspondant. Chaque
programme de Travaux comprendra au minimun les travaux dont
"exécution est exigée, le cas échéant, aux termes du programme minimun
pour I'Année Civile considérée. Au moment de la soumission du
Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur
présente sous forme moins détaillée un Programme de Travaux et un
Budget prévisionnels pour les deux Années Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année Civile, le
Comité de Gestion adopte le Programme de Travaux et le Budget relatifs a
‘Année Civile suivante. Au moment ot il adopte un Programme de
Travaux et un Budget, le Comité de Gestion examine, a titre préliminaire
et sans l'adopter, le Programme de Travaux et le Budget pour les deux
Années Civiles suivantes. Aussit6t que possible aprés I'adoption d'un
Programme de Travaux et d'un Budget, I'Opérateur en adresse une copie
au Congo.

5.3 Chaque Budget contient une estimation détaillée, par Trimestre, du
cotit des Travaux Pétroliers prévus dans le Programme de Travaux
correspondant a chaque Trimestre en question. Chaque Programme de
Travaux et chaque Budget est susceptible d'étre révisé et modifié par le
Comité de Gestion a tout moment dans I'année.

5.4 Dans les quatre-vingt dix (90) jours suivant la fin d'une Année Civile
(ou en cas de fin du Contrat dans les trois (3) mois de cette expiration),
l'Opérateur doit, pour le compte du Contracte ur, rendre compte au Congo
de la fagon dont a été exécuté le Budget afférent a l'Année Civile écoulée.

5.5 Lorsque I'Opérateur estimera .qu'au total 50 % des réserves prouvées
d'un Permis d'Exploitation objet du Contrat devraient avoir été produites
au cours de I'Année Civile qui suivra, il soumettra au Comité d'Evaluation
des Provisions pour Réhabilitation des Sites (dont les caractéristiques sont
définies a |'Article 4 9 du Contrat), au plus tard le quinze (15) novembre
de I'Année Civile en cours, le Programme de Travaux d'Abandon qu'il se
propose de réaliser sur ce Permis d'Exploitation avec un plan de remise en
état du site, un calendrier des travaux prévus et une estimation détaillée
de l'ensemble des colits liés 4 ces Travaux d'Abandon.

Pour permettre la récupération de ces Coiits Pétroliers conformément aux
dispositions de I'Article 7 ci-aprés par les entltés composant le Contracteur
sous la forme de provisions pour la remise en état des sites, pour chacun
des Permis d'Exploitation visés a l'alinéa précédent, l'Opérateur
déterminera, au plus tard le quinze (15) novembre de I'Année Civile en
cours, le montant exprimé en Dollars par Baril de la provision a constituer.
Ce montant sera égal au montant total estimé des Travaux d'Abandon
divisé par le montant des réserves prouvées restant a produire selon ses
estimations sur le Permis d'Exploitation considéré. En outre, l'Opérateur
calculera, conformément aux dispositions de l'article 49, le montant des
produits financiers notionnels de l'année écoulée générés par les
provisions constituées pour couvrir a terme les Travaux d'Abandon Ce
montant sera réputé correspondre a une provision pour remise en état des
sites mais ne donnera pas lieu a imputation en Codts Pétroliers
récupérables

Au plus tard le quinze (15) décembre de la méme Année Civile. le Comité
de Gestion adoptera, sur recommandation du Comité d'Evaluation des
Provisions pour Réhabilitation des Sites, et pour chaque Permis
d'Exploitation considéré, le Programme de Travaux d'Abandon et le
Budget global correspondant, pour la période allant jusqu'a la fin de la
réalisation des Travaux d'Abando. A la méme date, le Comité de gestion
toujours sur recommandation du Comité d'Evaluation des Provisions pour
Réhabilitation des Sites, approuvera également le montant de la provision
que le Contracteur sera tenu de constituer pour chaque Baril
d'Hydrocarbures Liquides restant a produire, Chaque entité membre du
Contracteur imputera en conséquence sur les Cotdits Pétroliers de chacune
des Années Civiles suivantes une somme égale au montant de la provision
a constituer par Baril restant @ produire multipli¢e par la part de
production d'Hydrocarbures Liquides lui revenant au titre de I'Année Civile
considérée sur le Permis d'Exploitation en question,

Si besoin est, au plus tard le quinze (15) novembre de chaque Année
Civile, l'Opérateur présentera au Comité d'Evaluation des Provisions pour
Réhabilitation des Sites les modifications qu'il convient d'apporter a
l'estimation des réserves restant a exploiter et au cotit des Travaux
d'Abandon prévus. En fonction de ces nouvelles estimations de réserves
restant a produire et des nouvelles estimations de cotits des Travaux
d'Abandon, |'Opérateur déterminera le cas échéant, compte tenu des
provisions déja effectuées a ce titre, le nouveau montant en Dollars des
provisions a constituer pour l'ensemble des Années Civiles a venir jusqu'a
l'arrét de la production sur chaque Baril d'Hydrocarbures Liquides qui sera
produit. Le Comité de Gestion approuvera, sur recommandation du Comité
d'Evaluation des Provisions pour Réhabilitation des Sites, ce nouveau
montant le quinze (15) décembre de la méme année au plus tard,

5.6 Les livres et écritures comptables du Contracteur se rapportant aux
Travaux Pétroliers sont soumis a vérification et a inspection périodique de
la part du Congo ou de ses représentants.

Apres avoir informé le Contracteur par écrit, le Congo exerce ce droit de
vérification. pour un exercice donné, ou bien par du personnel de
I'Administration congolaise ou bien par un cabinet indépendant
internationalement reconnu, désigné par luI et agrée par le Contracteur
L'agrément du Contracteur n'est pas refusé sans motif valable.

Pour une Année Civile, le Congo dispose d'un délai de quinze (15) mois a
compter de la date de dépdét des comptes définitifs auprés du Comite de
Gestion pour effectuer en une seule fols ces examens et vérifications

A l'occasion de ces vérifications, le Congo s'efforce de procéder aux
vérifications de fagon a géner le moins possible le Contracteur

Les frais afférents a cette vérification sont en charge par le Contracteur
dans ia limite d'un montant moyen annuel de trente mille Dollars évalué
sur une période de deux ans et font partie des Coiits Pétroliers Ce
montant valable pour la vérification des comptes de la premiére Année
Civile est actualisé chaque année par application de I'indice défini a
l'Article 8 2 du Contrat.

Lorsque la_ vérification nest pas réalisée par le personnel de
I'Administration congolaise, le cabinet indépendant agréé par le Congo et
l'Opérateur exerce sa mission dans le respect des termes de référence
établis par le Congo pour l'examen de I'application des régles définies
dans la Procédure Comptable pour la détermination des Cotits Pétroliers et
de leur récupération.

Lesdits termes de référence sont communiqués au Contracteur avant
‘intervention dudit cabinet. Le rapport final de cette vérification est
communiqué dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Affilées de l'Opérateur, qui sont notament
chargées de fournir leur assistance au Contracteur, ne sont pas soumis a
ja vérification susvisée. Sur demande, |'Opéré!teur fournit un certificat du
cabinet international chargé de certifier les comptes des dites Sociétés
Affiliges. Ce cabinet doit certifier que les charges d'assistance imputées
aux Coiits Pétroliers ont été calculées de maniére équitable et non
discriminatoire et répondent aux normes généralement admises dans
‘industrie pétroliére. Cette disposition ne s'applique pas aux Sociétés
Affiliges de droit congolais qui pourraient étre créées pour les besoins de
"exécution du Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors des
inspections et vérifications, le Congo peut présenter ses objections au
Contracteur par écrit et de maniére raisonnablement détaillée, dans les
quatre-vingt dix (90) jours suivant la fin de ces examens et vérifications.

Les dépenses imputées en Colts Pétroliers et les calculs relatifs au
partage de la Production Nette dans ladite Année Civile sont considérés
comme définitivement approuvés lorsque le Congo n'a pas opposé
d'objection dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation raisonnablement soulevée
par le Congo fait l'objet d'une concertation avec "Opérateur. L'Opérateur
rectifie les comptes dans les plus brefs délais en fonction des accords qui
sont intervenus a cette occasion avec le vérificateur mandaté par le
Congo. Les différends quI peuvent subsister avec le Contracteur sont
portés a la connaissance du Comité de Gestion avant d'étre
éventuellement soumis a l'arbitrage conformément aux dispositions de
‘Article 20.2 du Contrat

Les registres et livres de comptes retracant les Travaux Pétroliers sont
enus par |'Opérateur en langue frangaise et libellés en Dollars des Etats-
Unis d'Amérique (US $). Les registres sont utilisés pour déterminer la
quote-part des Colts Pétroliers et de la production revenant a chacune
des entités composant le Contracteur aux fins du calcul par celles-ci des
quantités d'Hydrocarbures leur revenant au titre des Articles 7 et 8 du
Contrat.

Il est de l'intention des Parties qu'a l'occasion de la conversion de devises
et de toutes autres opérations de changes relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit porté aux
comptes des Coits Pétroliers

Les modalités relatives a ces opérations sont précisées dans la Procédure
Comptable.

ARTICLE 6 - DECOUVERTE D'HYDROCARBURES

6.1 Dés qu'une découverte est mise en évidence, pour le compte du
Contracteur, l'Opérateur en informe le Congo Dans les meilleurs délais et
au plus tard dans les trente (30) jours qui suivent la fin du sondage de
découverte, le Contracteur présente au Comité de Gestion un premier
rapport de découverte sur le ou les niveaux rencontrés qui peuvent étre
considerés comme producteurs, l'importance des indices donnés par le
gisement et une estimation des travaux a entreprendre dans les trois (3)
mois suivants

6.2 Au plus tard dans les six mois qui suivent la découverte, aprés mise a
jour du rapport de découverte, le Contracteur soumet au Comité de
Gestion:

- un rapport détaillé sur la découverte;
- un Programme de Travaux et le Budget prévisionnels nécessaires a la
délinéation du  gisement comprenant notamment les _ travaux
complémentaires a effectuer et le nombre de puits de délinéation a forer;
- un planning de réalisation des travaux de délinéation

Aprés examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les régles de décision définies a
l'Article 4.3 a) ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet un rapport
au Comité de Gestion sur les possibilités de mise en production du champ
ainsi délimité.

Aprés examen de ce rapport par le Comité de Gestion, si le Contracteur
établit le caractére commercial du gisement en fonction de ses critéres
d'évaluation, il'sollicite l'octroi d'un Permis d'Exploitation auprés de
I'Administration congolaise compétente.

ARTICLE 7 - REMBOURSEMENT DES COUTS PETROLIERS

7.1 Le Contracteur assurera le financement de l'intégralité des Codts
Pétroliers.

7.2 La récupération des Coiits Pétroliers afférents a la Zone de Permis
s'effectuera de la maniére suivante:
7.2.1 A l'effet du remboursement des Coits Pétroliers autres que la PID,
dés le démarrage de la production d'Hydrocarbures sur I'un quelconque
des Permis, chaque entité composant le Contracteur aura le droit de
récupérer sa part des Cotits Pétroliers ici considérés, calculée en fonction
du pourcentage d'intérét qu'elle détient dans les Permis, en prélevant
gratuitement chaque Année ,Civile une part de la_ production
d'Hydrocarbures Liquides dont la valeur sera au plus égale a 60 % de la
valeur de la Production Nette de la Zone de Permis et qui sera ci-aprés
désignée "Cost Oil" La valeur maximale du Cost Oil sera ci-aprés
dénommée le "Cost Stop"

Pour le calcul du Cost Stop, la valeur de chaque qualité d'Hydrocarbures
Liquides provenant des Permis sera déterminée conformément aux
dispositions de I'Article 9 ci-aprés et, le cas échéant, de I'Article 7.2.4 ci-
dessous

Le Contracteur effectuera les dépenses liées aux travaux de remise en
état des sites a l'issue de l'exploitation dans la limite du montant des
provisions pour abandon qui auront été progressivement constituées et
prises en compte dans la masse des Coitits Pétroliers effectivement
récupérés, conformément aux dispositions du Contrat. Toutes les
dépenses liées aux travaux de remise en état des sites constitueront des
Coits Pétroliers qui s'imputeront sur les provisions constituées, lesdites
provisions étant reprises pour des montants Identiques venant en
déduction des Coats Pétroliers correspondants

7.2.2 Si. au cours d'une quelconque Année Civile. les Cotits Pétroliers
afférents aux Travaux de Recherche de Dévelopement et d'Exploitation
non encore récupérés par une entité composant le Contracteur dépassent
le Cost des Permis, le surplus ne pouvant étre récupéré dans |I'Année
Civile considérée sera sur les Années Civiles suivantes jusqu'a
récupération totale ou jusqu'a expiration du Contrat.

7.2.3 A l'effet du remboursement des Coiits Pétroliers constitués par la
PID, chaque entité composant le Contracteur a le droit de récupérer sa
part des Coiits Pétroliers ici considérés en prélevant chaque Année Civile
une part supplémentaire de la Production Nette de la Zone de Permis dont
la valeur est égale a sa part de la PID, et ce jusqu'a récupération de la
totalité de l'ensemble de ces Coiits Pétroliers, si . nécessaire au cours des
Années Civiles suivantes.

7.2.4 Sur la Zone de Permis, afin de tenir compte des situations
particuliégres qui résulteraient de prix exceptionnellement bas des
Hydrocarbures Liquides, les Parties conviennent des_ dispositions
suivantes:

- si le Prix Fixé d'une ou de plusieurs Qualités d'Hydrocarbures Liquides
est compris entre 10 Dollars et 14 Dollars par baril, les Cots Pétroliers, a
l'exclusion de la PID, seront remboursés a chaque entité composant le
Contracteur par affectation d'une quantité d'Hydrocarbures Liquides dont
la valeur au Prix Fixé de chaque Qualité d'Hydrocarbures Liquides visée
par le présent alinéa sera au plus égale au produit de 8,4 Dollars par baril
par la Production Nette de la Qualité d'Hydrocarbures Liquides concernée
exprimée en barils;

- si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides est
inférieur a 10 Dollars par baril, les Codits Pétroliers, a l'exclusion de la PID,
seront remboursés a chaque entité composant le Contracteur par
affectation d'une quantité d'Hydrocarbures Liquides dont la valeur au Prix
Fixé de chaque Qualité d'Hydrocarbures Liquides visée par le présent
alinéa sera au plus égale au produit des 8,4/10éme du Prix Fixé de la
Qualité d'Hydrocarbures Liquides concernée par la Production Nette de
cette méme Qualité d'Hydrocarbures Liquides exprimée en barils.

Les dispositions des trois alinéas ci-dessus n'affectent pas la récupérptlon
des Colts Pétroliers constitués par la PID.

7.2.5 Si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides
est supérieur a 22 Dollars par baril, valeur actualisée comme indiqué a
l'Article 8.2 ci-aprés les Cotits Pétroliers, a l'exclusion de la PID, seront
remboursés a chaque entité composant le Contracteur par affectation
d'une quantité d'Hydrocarbures Liquides dont la valeur sera au plus égale,
pour chaque Qualité d'Hydrocarbures Liquides visée au présent alinéa, au
produit de la Production Nette de la Qualité d'Hydrocarbures Liquides
concernée exprimée en barils multipliée par 60% multiplié par 22 Dollars
(valeur actualisée selon les dispositions de l'article 82).

Les dispositions de l'alinéa ci-dessus n'affectent pas la récupération des
Coats Pétroliers constitués par la PID.

2.6 Le rernboursement des Cotits Pétroliers (hors PID), dans la limite du
Cost Stop, pour chaque Annee Civile et au titre des Permis d'Exploitation
s'effectuera selon I'ordre de priorité suivant:

- les codits des Travaux d'Exploitation;

- les cotits des Travaux de Développement, y compris les coiits des
Travaux d'Abandon, et notamment les provisions constituées en
application de l'Article 5.5 }
- les codits des Travaux de Recherche.

ARTICLE 8 - PARTAGE DE LA PRODUCTION

8.1 Pour chaque entité composant le Contracteur :
8.1.1 On appelle "Profit ail" la quantité d'Hydrocarbures Liquides égale a la
Production Nette de la Zone de Permis diminuée:

- de la part de redevance miniére proportionnelle supportée au titre de la
Production Nette de la Zone de Permis, déterminée conformément a
l'article 11 ci-apreés, et
- de la  quantité d'Hydrocarbures Liquides correspondant au
remboursement effectif des Cotits Pétroliers effectué dans les conditions
visées a l'Article 7 ci-dessus;
- dans le cas de I'application de |'Article 8.2 ci-aprés, de la part
d'Hydrocarbures Liquides équivalant en valeur a la différence entre le
chiffre d'affaires généré par la vente de la Production Nette d'une ou de
plusieurs Qualités d'Hydrocarbures Liquides au(x) Prix Fixé(s) et le chiffre
d'affaires correspondant calculé au prix de 22 Dollars par baril.

8.1.2 Le Profit ail de la Zone de Permis, déterminé en application de
l'Article 8.1.1 ci- dessus, sera partagé en fonction de la Production Nette
Cumulée des champs de la Zone de Permis comme suit:

A - Si la part de la Production Nette dela Zone de Permis effectivement
affectée au remboursement des Coiits Pétroliers, conformément aux
stipulations de l'article 7 ci-dessus, est supérieure ou égale a4 60% de
l'ensemble de cette Production Nette de la Zone de Permis, la République
du Congo et I'entité composant le Contracteur recevront chacune: .

1) Pour une Production Nette Cumulée comprise entre 0 et 100 milrions
de barils, 40 % du Profit ail ira a la République du Congo et 60 % a
"entité composant le Contracteur,
2) Pour une Production Nette Cumulée supérieure a 100 millions de barils,
50 % du Profit ail ira a la République du Congo et 50 % 4a l'entité
composant le Contracteur

8 - Si la part de la Production Nette de la Zone de Permis effectivement
affectée au remboursement des Coiits Pétroliers, conformément aux
stipulations de l'article 7 ci-dessus, est inférieure 4 60% de l'ensemble de
cette Production Nette de la Zone de Permis, la République du Congo et
l'entité composant le Contracteur recevront chacune 50% du Profit ail de
la Zone de Permis sur la partie de ce Profit ail comprise entre la quantité
d'Hydrocarbures Liquides correspondant des Coiits Pétroliers et 60% de la
Production Nette de la Zone de Permis (dénommé « Excess ail»).
S'agissant de la partie restante du Profit ail de la Zone de Permis:

1) 40% du Profit ail de la Zone de Permis ira a la République du Congo et
60% a I'entité composant le Contracteur en cas de Production Nette
Cumulee comprise entre O- et 100 millions de barils,
2) 50% du Profit ail ira a la République du Congo et 50 % a I'entité
composant le Contracteur en cas de Production Nette Cumulée supérieure
a 100 millions de barils,
Pour la répartition du Profit Oil de la Zone de Permis entre le Congo et
chaque entité composant le Contracteur prévue a l'article 8.1.2 ci-dessus,
les parts de chaque Qualité d'Hydrocarbures Liquides a' recevoir par le
Congo et par chaque entité composant le Contracteur seront
proportionnelles au rapport entre la Production Nette de chacune de ces
Qualités d'Hydrocarbures Liquides affectées au Profit Oil et la somme des
Productions Nettes des Hydrocarbures Liquides affectées au Profit Oil de la
Zone de Permis.

Sur la Zone de Permis, si le Prix Fixé d'une ou plusieurs Qualités
d'Hydrocarbures Liquides est supérieur a 22 Dollars par baril, la part
d'Hydrocarbures Liquides équivalant en valeur a la différence entre le
chiffre d'affaires généré par la vente de la Production Nette de cette ou de
ces Qualités d'Hydrocarbures Liquides au(x) Prix Fixé(s) et le chiffre
d'affaires correspondant calculé au prix de 22 Dollars par baril sera
partagée, aprésdéduction de la redevance, a raison de 85 % pour le
Congo et de 15% pour l'ensemble des entités composant le Contracteur.
Dans ce cas, la part d'Hydrocarbures Liquides équivalant au chiffre
d'affaires pouvant résulter d'une vente de la méme Production Nette a un
prix de 22 Dollars par baril restera partagée comme stipulé aux Articles 7
et 8.1.2.

Le seuil de 22 Dollars par Baril mentionné ci-dessus est déterminé au ler
janvier 2003 et sera actualisé trimestriellement par application de |'indice
d'inflation du ProdUit Intérieur Brut des Etats-Unis d'Amérique, tel que
pubiie par l'OCDE dans sa Revue Mensuelle, a la page "National Accounts",
sous les références "National Income and Product - Etats-Unis - Implicit
Price Leve!" La valeur de l'indice était de 111,2 au quatriéme trimestre
2002.

ARTICLE 9 -VALORISATION DES HYDROCARBURES LIQUIDES

9.1 Aux fins de la récupération des Cotits Pétroliers, du partage du Profit
Oil ou de la perception en espéces de la redevance miniére
proportionnelle, le prix des Hydrocarbures Liquides sera le Prix Fixé. Le
Prix Fixé reflétera la valeur des Hydrocarbures Liquides de chaque qualité,
FOB terminal de chargement au Congo, sur le marché international,
déterminée en Dollars par Baril.

Le Prix Fixé sera déterminé paritairement par les entités composant le
Contracteur et le Congo pour chaque mois. A cet effet, les entités
constituant le Contracteur communiqueront au Congo les informations
nécessaires conformément a I'Article 5 de I'Avenant n°4 a la Convention et
aux dispositions prévues dans la Procédure Comptable.

Dans le mois suivant la fin de chaque Trimestre, le Congo et les entités
composant le Contracteur se rencontreront afin de déterminer d'un
commun accord, pour chaque qualité d'Hydrocarbures Liquides produite,
le Prix Fixé pour chaque mols du Trimestre écoulé A cette occasion,
chaque entité composant le Contracteur soumettra au Congo les
Informations visées a !'Article 9.1 ci-dessus et tout élément pertinent se
rapportant a la situation et a I'évolution des prix des Hydrocarbures
Liquides sur les marchés internationaux Si, au cours de cette réunion, un
accord unanime ne peut étre obtenu les Parties se rencontreront de
nouveau en apportant toute information complémentaire utile relative a
!'évolution des prix des Hydrocarbures Liquides de qualités similaires, afin
d'obtenir une décision unanime avant la fin du deuxiéme mois suivant la
fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur déterminera en
tant que de besoin un prix mensuel provisoire, pour chaque qualité
d'Hydrocarbures Liquides, qu'il appliquera jusqu'a la détermination
définitive pour le mois considéré du Prix Fixé. Ce prix provisoire tiendra
compte de I'évolution du marché pétrolier international et sera porté a la
connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix
Fixé, l'une ou l'autre Partie pourra soumettre le différend a l'arbitrage
dans les conditions prévues a I'Article 20.2 ci-aprés.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le Congo et le
Contracteur se concerteront pour fixer le prix du Gaz Naturel
conformément aux dispositions de I'Article 14 ci-aprés.

ARTICLE 10 - PROVISION POUR INVESTISSEMENTS DIVERSIFIES

La Provision pour Investissements Diversifiés, ou "PID", a pour objet de
permettre d'affecter des fonds a des investissements ou a des
engagements financiers destinés au développement de_ l'économie
congolaise; ces fonds seront affectés notamment a la promotion des
petites et moyennes entreprises et des petites et moyennes industries et a
.une aide au financement des projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile a 1% de la valeur
au(x) Prix Fixé(s) de la Production Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque entité composant le
Contracteur sur les comptes indiqués par le Congo, conformément aux
dispositions de la Procédure Comptable.

Les montants affectés a la PID constituent des Cotits Pétroliers
ARTICLE 11 - REGIME FISCAL

11.1 La redevance miniére proportionnelle due au Congo sera calculée au
taux de 15 % s'appliquant a la Production Nette des Permis.
Le Congo aura le droit de recevoir la redevance miniére proportionnelle en
espéces en notifiant au Contracteur son choix au moins quatre-vingt-dix
jours a l'avance. Si une telle notification n'est pas faite par le Congo, la
redevance sera alors prélevée par le Congo en nature au point
d'enlévement

Les quantités d'Hydrocarbures Liquides consommeées par le Contracteur au
cours des Travaux Pétroliers seront assujetties au paiement en espéces de
la redevance miniére proportionnelle au taux de 15 %. Les dépenses
correspondantes constitueront des Cots Pétroliers.

11.2 La part d'Hydrocarbures Liquides revenant au Contracteur a |'issue
des affectations et des partages définis aux Articles 7 et 8 ci-dessus est
nette de tout impdt, droit ou taxe de quelque nature que ce soit. A
l'exception des dispositions relatives a l'imp6dt sur les sociétés et a la
redevance miniére proportionnelle, le régime fiscal et douanier défini par
la Convention, ses Avenants 1, 2, 3, 4, 5 et 7 et l'accord du 30 juin 1989
restent applicables au régime de partage de production.

La part d'Hydrocarbures Liquides revenant au Congo 4a l'issue des
affectations et des partages définis aux Articles 7 et 8 ci-dessus comprend
l'impét sur les sociétés calculé au taux correspondant au pourcentage de
Profit Oil revenant au Congo en application de l'article 8.1.2 ci-dessus sur
les revenus de chaque entité composant le Contracteur provenant des
activités réalisées en application du Contrat. Les déclarations fiscales
seront établies en Dollars par chaque entité composant le Contracteur. Les
quitus fiscaux correspondants seront établis au nom de chacune - des
entités composant le Contracteur auxquelles ils seront remis.

Les dispositions du présent Article 11 s'appliquent séparément a chaque
entité composant le Contracteur pour l'ensemble des Travaux Pétroliers,

11.3 A l'occ,asion de toute cession d'intérét sur l'un des Permis réalisée
conformément aux dispositions de la Convention, les entités composant le
Contracteur seront exonérées de tout impdt, droit ou taxe de quelque
nature que ce soit. La réalisation de telles cessions sera sans incidence sur
le montant total des Coutts Pétroliers récupérables.

ARTICLE 12 -TRANSFERT DE PROPRIETE ET ENLEVEMENT DES
HYDROCARBURES LIQUIDES

12.1 Les Hydrocarbures Liquides produits deviendront la propriété indivise
du Congo et du Contracteur au passage a la téte des puits de production.

La propriété de la part des Hydrocarbures Liquides revenant au Congo et a
chaque entité composant le Contracteur en application des Articles 7, 8 et
11 sera transférée a celles-ci a la sortie des installations de stockage;
dans le cas d'une expédition par navire pétrolier, le point de transfert de
propriété et d'enlévement sera le point de raccordement entre le navire et
les installations de chargement

Le Congo prendra également livraison aux(x) méme(s) point(s) de la part
d'Hydrocarbures Liquides lui revenant.

Sous réserve des dispositions de la Convention relatives a la vente des
Hydrocarbures Liquides au Congo, chaque entité composant le
Contracteur, ainsi que ses clients et transporteurs, aura le droit d'enlever
ibrement au point d'enlévement choisi a cet effet la part des
Hydrocarbures Liquides lui revenant en application des Articles 7, 8 et 11.

Les Parties conviennent que, en fonction de la réalité technique des
gisements découverts, il pourra étre établi plusieurs points d'enlevement
pour les besoins du Contrat

Tous les frais relatifs au transport, au stockage et a l'expédition des
Hydrocarbures Liquides jusqu'au point d'enlevement feront partie des
Cotits Pétroliers.

12.2 Les Parties enléveront leur part respective d'Hydrocarbures Liquides,
FOB terminal de chargement, sur une base aussi réguliére que possible,
étant entendu que chacune d'elles pourra, dans des limites raisonnables,
enlever plus ou moins que la part lui revenant au jour. de I'enlévement, a
condition toutefois qu'un tel surnenlévement ou sous-enlévement ne
porte pas atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéristiques des
navires. Les Parties se concerteront réguliérement pour établir un
programme prévisionnel d'enlévement sur la base des principes ci-dessus.
Les Parties arréteront, avant le début de toute production commerciale sur
la Zone de Permis, une procédure d'enlévement fixant les modalités
d'application du présent Article.

ARTICLE 13 - PROPRIETE DES BIENS MOBILIERS’ ET
IMMOBILIERS, REPRESENTATION DU CONTRACTEUR

13.1 (i) La propriété des biens mobiliers et immobiliers de toutes natures
acquis par le Contracteur dans le cadre des Travaux Pétroliers sera’
transférée au Congo dés complet remboursement au Contracteur des
Coits Pétroliers correspondants. Toutefois, aprés ce transfert de
propriété, le Contracteur pourra continuer a utiliser lesdits biens
immobiliers et mobiliers gratuitement et de maniére exclusive pendant
toute la durée dudit Contrat.

(ii) Dans le cas ou des biens mentionnés ci-dessus seraient l'objet de
sdretés des tiers dans le cadre du financement des Travaux Pétroliers le
transfert de la propriété de ces biens au Congo n'interviendrait qu'aprés
complet remboursement par le Contracteur des emprunts ainsi garantis.
(iii) Les dispositions des alinéas ci-dessus ne sont pas applicables:

- aux équipements appartenant a des tiers et qui sont loués au
Contracteur ;
- aux biens meubles et immeubles acquis par la société TOTAL E&P
CONGO pour des travaux autres que les Travaux Pétroliers relatifs a la
Zone de Permis et qui pourraient étre utilisés au profit des Travaux
Pétrolieqs relatifs a la Zone de Permis;
- aux biens ayant la nature d'immeubles ou d'immeubles par destination
acquis pour les Travaux Pétroliers relatifs a la Zone de Permis mais qui
sont installés 4 demeure en dehors de la Zone de Permis. La propriété de
ces biens sera transférée au Congo en méme temps que les installations
qui les supportent, selon le régime applicable a ces derniéres

13.2 Le Congo reconnait que, afin de faciliter le financement des Travaux
Pétroliers, les entités composant le Contracteur peuvent avoir a
hypothéquer ou constituer en siireté des biens concourant a la réalisation
des Travaux Pétroliers, ainsi qu'a nantir des droits résultant pour elles du
Contrat de Partage de Production

Sur la demande de ces entités composant le Contracteur précisant les
modalités de constitution de ces siiretés et leurs bénéficiaires, et dans la
mesure ou ces stretés ne porteront pas atteinte aux intéréts
fondamentaux du Congo, le Congo autorisera lesdites sretés dans les
formes et délais requis pour satisfaire les besoins des organismes préteurs

13.3 Les entités étrangéres composant le Contracteur ne seront pas
tenues de constituer une société filiale de droit congolais du fait de leur
participation au Contrat, chacune. Les obligations autres que celles
affectées par la force majeure devront continuer a étre remplies
conformément aux dispositions du Contrat.

ARTICLE 20 - DROIT APPLICABLE ET REGLEMENT DES LITIGES
20.1 Le Contrat sera régi par le droit congolais.

20.2 Tous différends découlant du Contrat seront tranchés définitivement
conformément a la "convention pour le reglement des différends relatifs
aux investissements entre Etats et ressortissants d'autres Etats" du 18
mars 1965, par un collége arbitral composé de trois arbitres nommés
conformément aux dispositions de cette convention. Le siége de
l'arbitrage sera Paris, France. La sentence arbitrale sera définitive et sera
exécutoire par tout tribunal compétent.

Pour permettre l'application de cette clause d'arbitrage, les Parties
conviennent que ces éventuels différends juridiques et' contractuels
résultent directement d'un investissement.
ARTICLE 21 - DIVERS

Tous les avis et autres communications prévus au Contrat seront donnés
par écrit, soit:

(i) par remise au représentant de la Partie au Comité de Gestion,
(ii) par courrier recommandé avec demande d'avis de_ réception,
(iii) par télex, télécopieur ou télégramme, adressé a la Partie qui doit étre
notifiée a l'adresse appropriée indiquée ci-dessous:

a) Pour le Congo :

Ministére des Hydrocarbures BP 2120 BRAZZAVILLE République du
Congo

b) Pour le Contracteur

TOTAL E&P CONGO BP 761 POINTE NOIRE République du Congo
Fax: (242) 94.63.25

Fait en deux (2) exemplaires,
Fait a Brazzaville, le 7 Janvier 2004

Pour la République du Congo

Monsieur J.B. TATI-LOUTARD ; Ministre des Hydrocarbures

Pour la Société TOTAL E&P CONGO

Monsieur L. HEUZE ; Directeur Général
